PER CURIAM.
The public defender brought this appeal on behalf of Robert Ayers pursuant to Anders1 in regard to the judgment and sentence imposed following a jury’s verdict of guilt for aggravated battery with a deadly weapon. A review of the record reveals no reversible error as to the conviction but there is possible error in regard to Ayers’ sentence.
Ayers was sentenced for offenses occurring on May 19, 1996. His sentence was imposed pursuant to the 1995 sentencing guidelines. Thus, we remand this case to the trial court to reconsider the sentence imposed. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
Finally, the written sentence reflected a discretionary cost, i.e., an indigency fee, which was assessed without oral pronouncement. However, that unpreserved error in the assessment of the discretionary cost is not correctable on direct appeal. See Maddox v. State, 760 So.2d 89 (Fla.2000).
Conviction affirmed; remanded to reconsider sentencing.
BLUE, A.C.J., and GREEN and SALCINES, JJ., Concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967); In re Anders Briefs, 581 So.2d 149 (Fla.1991); State v. Davis, 290 So.2d 30 (Fla.1974).